DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings of 3/26/2021 are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is incorrect on line 4 from the end as “the strips” is an error for –the second strip--.   
Claim 8 is incorrect.   The extreme portions 14,15 and/or connectors 17 do not cover the layer, the layer covers them.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda JP 2012-166729, cited by applicant in view of either of Renault, FR2946594, cited by applicant or British Leyland Truck and Bus (BLT), GB1346050.
Honda has the folding panel with 180 degrees of folding in two directions (360 total) with strip 12 extending from upper face 8b of first flap 8 to underface 9c of second flap 9, figure 6, and with second strip 11 extending form the underface 8a of first flap 8 to an upper face 9b of second flap 9, figure 9b.  The strips are not disclosed as resilient, a known feature of folding flaps as taught by Renault at 9 and by BLT at 14-16.
It would have been obvious at the time of filing of applicant to provide in Honda the resilient strips taught by either secondary reference in order to enhance reverse folding to panel edges aligned in parallel fashion.
As to claim 2, the extreme portions of the strips are fixed via either bolts 17 are in an integrally molded manner at ends of the edges, claim 3.
As to claim 6,7, Honda has recessed housings for the connectors.
Using a bolt and connector at the second end of the strip instead of the integrally molded end is deemed to be an obvious duplication of parts in Honda as modified by Renault.
In addition, using a connector at both ends of the strip is known in this art as taught by BLT.
As to claim 8, connecting the fasteners 17, 18 atop a covering layer is deemed to be an obvious expedient to one of ordinary skill in this art to avoid additional manufacturing steps of removing the covering at panel ends.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Renault or BLT as applied to claim 1 above, and further in view of Hashimoto.
It would have been obvious at the time of filing of applicant to provide in either combination above a covering layer above a folding panel joint as taught by Hashimoto at 10, figure 4 for aesthetic reasons.
Allowable Subject Matter
Claims 4, 5,10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive. Applicant argues that the link 9 has no function, however making the strip resilient improves durability.
Applicant also argues that the strip of BLT is not in the form of a strip, however the claims are open ended as to the form of the strip.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dennis H Pedder whose telephone number is (571)272-6667.  The examiner can normally be reached on 5:30-2pm.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
3/29/2021